DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding independent Claims 16 and 19, reasons for allowance were stated in the prior Office Action (4/19/2021 and 8/31/2021), including contrast with the prior art (e.g. Adams). 
Regarding Claim 1, the prior art of record fails to teach a surgical stapler having all limitations, particularly an anvil possessing an arm portion and an anvil plate portion orthogonal to the arm portion, the anvil plate portion defining a first and second longitudinal end opposite to each other, the second longitudinal end representing a free terminal end of the anvil plate, wherein a cutting washer fixed to the anvil includes two flanges (“a pair”, as claimed), each flange extending transversely to a length of the anvil beyond (i.e. past, extending over a longer distance relative to) respective longitudinal ends of the anvil plate portion.
For illustration and contrast purposes, Fig. 11 and particularly Fig. 10 of the examined disclosure show the flanges sidewalls 252 extending beyond/past longitudinal ends of the anvil plate portion (note the extremities of the dotted line, measured upon a longitudinal axis of the anvil plate portion, i.e. vertically as oriented in Fig. 10).  This is different from the stapler of Adams, which – although possessing sidewalls (annotated as SF in the annotated Fig. 5 presented in the prior Office Actions), does not have sidewalls extending longitudinally beyond said ends. Since the prior art (e.g. Adams) teaches staplers lacking said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Claims 1-20 are allowed (reasons above for independent Claims 1, 16, and 19, whereas Claims 2-15, 17-18, and 20 are dependents thereof).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731